Citation Nr: 0830487	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  07-04 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This case was the subject of a March 2008 hearing before the 
undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received in June 2008, the veteran 
indicated he had treatment earlier that month at the VA 
Medical Center in Cleveland, Ohio, including surgery for a 
severe fracture of the right lower leg, and that he now 
needed crutches for ambulation.  In addition, at his March 
2008 Board hearing, the veteran identified relevant records 
of ongoing private and VA treatment that have not been 
associated with the claims file.  As a result, the Board 
finds that a remand of this case is warranted, so the RO can 
ensure that all relevant available VA and non-VA treatment 
records are obtained.  See 38 C.F.R. § 3.159(c); Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (holding that VA treatment records are 
considered to be constructively contained in the claims 
folder and must be obtained before a final decision is 
rendered). 

Additionally, because the veteran indicated in his June 2008 
correspondence that he had experienced a recent increase in 
his level of disability, a new VA examination would be 
helpful in adjudication of his claim.  See VAOPGCPREC 11-95.


Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for psychiatric 
disability, hepatitis C, and disability of 
the right hand, back, knees, and right 
lower leg, or any other disabling 
condition, from January 2005 forward.  
After any required releases for medical 
information are requested and obtained from 
the veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.

The records sought should include all 
relevant records of VA treatment from 
January 2005 forward that have not been 
previously obtained, including, but not 
limited to, records of surgery for a severe 
fracture of the right lower leg, at the 
VAMC in Cleveland, Ohio, from June 4, 2008, 
to June 6, 2008.  (See veteran's statement 
received in June 2008.)

The records sought should also include 
records of treatment at St. Luke's Medical 
Center (see March 2008 Board hearing 
transcript (Tr.) at page 5), and of 
treatment at the VA medical facilities in 
Wade Park and Brecksville (Tr. at 10-11).

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility or 
facilities for the veteran to be afforded 
all appropriate VA examinations required for 
the purpose of determining the current 
severity of his nonservice-connected 
disabilities.

The RO should send the claims file to the 
examiner(s) for review, and the clinician(s) 
should indicate that the claim file was 
reviewed.
 
The examiner(s) should perform full range 
of motion studies of the back, knees, right 
leg (in light of his recent fracture of the 
leg), right hand, and any other body part 
affected by orthopedic or neurological 
disability, and comment on the functional 
limitations caused by pain, flare-ups of 
pain, weakness, fatigability, and 
incoordination.  Any additional functional 
limitation should be expressed as 
limitation of motion of the affected part.

For the veteran's hepatitis C, the examiner 
should describe the nature and extent of 
the veteran's present condition (including 
the presence of any fatigue, malaise, 
anorexia, weight loss, malnutrition, 
incapacitating episodes, nausea, vomiting, 
arthralgia, hepatomegaly, or right upper 
quadrant pain) and whether any current 
residuals of hepatitis C affect the 
veteran's ability to obtain or maintain 
employment. 

With respect to any psychiatric disability 
found, to the extent possible, the 
examining clinician should distinguish 
disability due to any mental impairment not 
a result of drug or alcohol abuse, as 
opposed to any disability directly 
attributable to such substance abuse.  If 
any substance abuse is secondary to a 
psychiatric disability not itself diagnosed 
as drug or alcohol abuse (for example, if 
the veteran is found to have a depressive 
disorder or an anxiety disorder and his 
alcohol or drug a abuse is a result of or 
aggravated by such anxiety or depression), 
the examiner should so state.  If the 
examiner can make no such distinction 
without resort to mere conjecture or pure 
speculation, the examiner should so state.

The examiners should also provide opinions 
on the combined effect of the veteran's 
disabling conditions (excluding any drug 
and alcohol abuse found not to be secondary 
to another psychiatric disorder) on his 
ability to obtain or maintain substantial 
gainful employment, in light of factors 
such as the veteran's age, education, and 
work experience.

If any other disabling condition is found 
upon examination, the examination report 
should include the nature of the disorder 
and the extent to which it is disabling.

The examiners are requested to provide a 
complete rationale for their opinions, 
based on their clinical experience, medical 
expertise, and established medical 
principles.  

3.  Readjudicate the issue on appeal.  
Readjudication should include whether 
referral for extraschedular consideration 
is warranted.  See 38 C.F.R. § 4.17(b).  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




